Citation Nr: 0212243	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-47 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum, with a septoplasty.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Washington, DC in August 1995 and February 1997.  This case 
has since been transferred to the Phoenix, Arizona VARO.

The veteran also completed an appeal as to the issue of 
entitlement to service connection for bilateral hearing loss, 
but he withdrew this claim from appellate consideration in a 
January 2002 statement.  Additionally, the veteran initiated 
an appeal regarding the issue of entitlement to an earlier 
effective date for the grant of service connection for low 
back and left knee disorders and was issued a Statement of 
the Case addressing this issue in June 2000, but he has since 
provided no further argument regarding this issue.  As such, 
the Board does not find that this issue is currently on 
appeal and will not address the issue in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current deviated nasal septum, with a 
septoplasty, was first manifest during service.

3.  There is no competent medical evidence of an etiological 
relationship between a  current left shoulder disorder and 
service.



CONCLUSIONS OF LAW

1.  A deviated nasal septum, with a septoplasty, was incurred 
in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a January 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001). 

III.  A deviated nasal septum, with a septoplasty

The veteran's April 1985 service entrance examination report 
is entirely negative for any nasal or other respiratory 
problems, other than a history of tonsil removal.  In July 
1987, during service, the veteran was treated following "a 
long history of inability to adequately breath through his 
nose secondary to multiple nasal fractures."  He was 
diagnosed with septal deviation and secondary partial airway 
obstruction and underwent a septoplasty.

A June 1996 VA examination (performed by a doctor in Germany) 
revealed a deviated septum, with an asymmetrical and reduced 
flow in rhinomanometry.  

In reviewing the facts of this case, the Board is aware that 
it is unclear from the record when the veteran's "multiple 
nasal fractures" were actually sustained.  However, his 
nasal area was within normal limits upon entry into service, 
and there is no other evidence suggesting that these injuries 
were sustained prior to service.  As such, the nasal 
fractures and resultant deviated septum cannot be considered 
a disability preexisting service, and, with regard to this 
claimed disability, the veteran is presumed to have been in 
sound condition at entry into service.  See 38 U.S.C.A. 
§ 1111 (West 1991).

Indeed, the evidence of record indicates that the veteran's 
deviated septum disability, resulting in an in-service 
septoplasty, was first manifest in service, and the June 1996 
VA examination revealed that this disability is still 
present.  Under these circumstances, the Board finds that the 
veteran's deviated nasal septum, with a septoplasty, was 
incurred in service.  Accordingly, service connection is 
warranted for this disorder, and the claim is granted.

IV.  Residuals of a left shoulder injury

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, left shoulder 
symptomatology, although he was treated on one occasion for 
right shoulder symptoms in September 1987.

During his July 1996 VA orthopedic examination (performed by 
a doctor in Germany), the veteran reported a history of a 
left shoulder injury in 1989, during service.  The 
examination revealed limited motion, constant pain, and 
crepitation in the left shoulder joint.  X-rays of the left 
shoulder were unremarkable.  The pertinent diagnosis was a 
torn rotator cuff with limitation of motion of the left 
shoulder.

Treatment for "cervical and shoulder-arm-syndrome" was 
confirmed by a private doctor from Berlin, Germany in 
statements dated in May and November of 2001.  This doctor 
did not provide any commentary as to the etiology of any 
current left shoulder disorders.

In November 2001, the RO received a lay statement from the 
veteran's former superior officer in the United States Air 
Force.  In this statement, the former supervisor confirmed 
that the veteran sustained a "shoulder injury" during 
service and that he had problems with pain as recently as 
October 1999.  The RO also received a statement to the same 
effect from a fellow enlisted man later in the same month.  
These individuals, however, provided no indication that they 
had credentials, training, or other expertise in orthopedic 
medicine.

A further VA examination was conducted in February 2002, 
during which the veteran reported a history of injuring his 
left shoulder (with no date given) when he fell down a flight 
of stairs while carrying a 200 pound electrical buffer.  The 
examination findings were limited by the veteran's "painful 
behavior" on the left side.  The diagnosis was a history of 
an injury to the left shoulder.

Even after accepting that the veteran sustained a left 
shoulder injury in service, the fact remains that, to date, 
he has submitted no competent medical evidence suggesting an 
etiological link between a current left shoulder disorder, 
first noted more than six years following service, and an in-
service injury.  In the complete absence of current evidence 
of an etiological link, the Board finds that a further VA 
examination addressing this matter is not "necessary" under 
38 U.S.C.A. § 5103A(d) (West Supp. 2001), as there is no 
reasonable possibility that such an examination would result 
in findings favorable to the veteran's claim.  See also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim).

The only other evidence of record supporting the veteran's 
claim includes his own lay opinion and the noted opinions of 
two other enlisted men.  While the Board has accepted these 
opinions as competent evidence of an in-service left shoulder 
injury, none of these individuals has been shown to possess 
the requisite credentials, training, or other expertise 
needed to render a competent opinion as to medical causation.  
As such, these opinions do not constitute competent medical 
evidence and lack any probative value in regard to the 
question of the etiology of the veteran's current left 
shoulder disorder.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left shoulder injury, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for a deviated 
nasal septum, with a septoplasty, is granted.

The claim of entitlement to service connection for residuals 
of a left shoulder injury is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

